UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21037 Name of Fund: BlackRock New York Municipal Bond Trust (BQH) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock New York Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2008  11/30/2008 Item 1  Schedule of Investments BlackRock New York Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New York - 131.7% Albany, New York, IDA, Civic Facility Revenue Bonds (New Covenant Charter School Project), Series A, 7%, 5/01/25 $ $ Albany, New York, IDA, Civic Facility Revenue Bonds (New Covenant Charter School Project), Series A, 7%, 5/01/35 Dutchess County, New York, IDA, Civic Facility Revenue Bonds (Vassar College Project), 5.35%, 8/01/11 (a) Dutchess County, New York, IDA, Civic Facility Revenue Refunding Bonds (Bard College), Series A-2, 4.50%, 8/01/36 Essex County, New York, IDA, Environmental Improvement Revenue Bonds (International Paper Company Project), AMT, Series A, 6.625%, 9/01/32 Genesee County, New York, IDA, Civic Facility Revenue Refunding Bonds (United Memorial Medical Center Project), 5%, 12/01/27 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series A, 4.50%, 2/15/47 (b) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series A, 5%, 2/15/47 (c) Metropolitan Transportation Authority, New York, Revenue Bonds, Series C, 6.50%, 11/15/28 Metropolitan Transportation Authority, New York, Revenue Refunding Bonds, Series A, 5.125%, 11/15/31 New York City, New York, City Health and Hospital Corporation, Health System Revenue Bonds, Series A, 5.375%, 2/15/26 New York City, New York, City Housing Development Corporation, M/F Housing Revenue Bonds, AMT, Series A, 5.50%, 11/01/34 New York City, New York, City IDA, PILOT Revenue Bonds (Queens Baseball Stadium Project), 5%, 1/01/39 (d) New York City, New York, City IDA, PILOT Revenue Bonds (Queens Baseball Stadium Project), 5%, 1/01/46 (d) New York City, New York, City IDA, PILOT Revenue Bonds (Yankee Stadium Project), 5%, 3/01/46 (c) New York City, New York, City IDA, Special Facility Revenue Bonds (American Airlines, Inc. - JFK International Airport), AMT, 7.625%, 8/01/25 Portfolio Abbreviations To simplify the listings of the portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) M/F Multi-Family GO General Obligation Bonds PILOT Payment in Lieu of Taxes IDA Industrial Development Authority TFABS Tobacco Flexible Amortization Bonds IDR Industrial Development Revenue Bonds 1 BlackRock New York Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New York City, New York, City IDA, Special Facility Revenue Bonds (Continental Airlines, Inc. Project), AMT, 7.75%, 8/01/31 $ $ New York City, New York, City Municipal Water Finance Authority, Second General Resolution, Water and Sewer System Revenue Bonds, Series AA, 4.50%, 6/15/37 (b) New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 5.25%, 6/15/11 (a)(c) New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 4.25%, 6/15/33 New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 5.75%, 6/15/40 New York City, New York, City Transitional Finance Authority, Building Aid Revenue Refunding Bonds, Series S-1, 4.50%, 1/15/38 New York City, New York, GO, Series D, 5.375%, 6/01/32 New York City, New York, IDA, Civic Facility Revenue Bonds (Lycee Francais de New York Project), Series A, 5.50%, 6/01/15 (e) New York Convention Center Development Corporation, New York, Revenue Bonds (Hotel Unit Fee Secured), 5%, 11/15/44 (d) New York Counties Tobacco Trust III, Tobacco Settlement Pass- Through Bonds, 6%, 6/01/43 New York Liberty Development Corporation Revenue Bonds (National Sports Museum Project), Series A, 6.125%, 2/15/19 (f)(g) New York State Dormitory Authority, Consolidated Fourth General Resolution Revenue Bonds (City University System), Series A, 5.25%, 7/01/11 (a) New York State Dormitory Authority, Non-State Supported Debt, Lease Revenue Bonds (Municipal Health Facilities Improvement Program), Sub-Series 2-4, 4.75%, 1/15/30 New York State Dormitory Authority, Non-State Supported Debt Revenue Bonds (Manhattan College), Series B, 5.30%, 7/01/37 (h) New York State Dormitory Authority, Non-State Supported Debt Revenue Bonds (New York University Hospitals Center), Series B, 5.625%, 7/01/37 New York State Dormitory Authority, Non-State Supported Debt Revenue Bonds (Rochester Institute of Technology), Series A, 6%, 7/01/33 New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (Mount Sinai School of Medicine of New York University), 5%, 7/01/35 (b) 2 BlackRock New York Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value New York State Dormitory Authority, Non-State Supported Debt, Revenue Refunding Bonds (School Districts Financing Program), Series B, 5%, 4/01/36 (i) $ $ 446,070 New York State Dormitory Authority Revenue Bonds (Iona College), 5.125%, 7/01/32 (j) New York State Dormitory Authority Revenue Bonds (Willow Towers, Inc. Project), 5.40%, 2/01/34 (k) New York State Dormitory Authority, State Personal Income Tax Revenue Bonds (Education), Series B, 5.75%, 3/15/36 New York State Dormitory Authority, State Personal Income Tax Revenue Bonds (Education), Series B, 5.25%, 3/15/38 New York State Dormitory Authority, State Supported Debt Revenue Bonds (Mental Health Services Facilities), Series B, 5%, 2/15/33 (i) New York State Environmental Facilities Corporation, State Clean Water and Drinking Revenue Refunding Bonds (New York City Water Project), Series D, 5.125%, 6/15/31 New York State Urban Development Corporation, Personal Income Tax Revenue Bonds, Series A, 5.25%, 3/15/12 (a) New York State Urban Development Corporation, Personal Income Tax Revenue Bonds, Series B, 5%, 3/15/37 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, AMT, 126th Series, 5.25%, 5/15/37 (b)(c) Port Authority of New York and New Jersey, Special Obligation Revenue Bonds (Continental Airlines, Inc. - LaGuardia Project), AMT, 9.125%, 12/01/15 Rensselaer County, New York, IDA, Civic Facility Revenue Bonds (Rensselaer Polytechnic Institute), 5%, 3/01/36 Saratoga County, New York, IDA, Civic Facility Revenue Bonds (The Saratoga Hospital Project), Series B, 5.25%, 12/01/32 Suffolk County, New York, IDA, Continuing Care and Retirement, Revenue Refunding Bonds (Jeffersons Ferry Project), 5%, 11/01/28 Suffolk County, New York, IDA, IDR (Keyspan-Port Jefferson), AMT, 5.25%, 6/01/27 TSASC, Inc., New York, TFABS, Series 1, 5.75%, 7/15/12 (a) Multi-State - 8.0% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (l)(m) Guam - 0.4% Guam Economic Development and Commerce Authority, Tobacco Settlement Asset-Backed Revenue Refunding Bonds, 5.625%, 6/01/47 Puerto Rico - 16.5% Children's Trust Fund Project of Puerto Rico, Tobacco Settlement Revenue Refunding Bonds, 5.625%, 5/15/43 Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series D, 5.25%, 7/01/12 (a) 3 BlackRock New York Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.34%, 7/01/37 (d)(n) $ $ Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 5.009%, 7/01/44 (d)(n) Puerto Rico Commonwealth, Public Improvement, GO, Series A, 5.125%, 7/01/31 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.25%, 7/01/12 (a) Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series D, 5.25%, 7/01/27 Total Municipal Bonds - 156.6% Municipal Bonds Transferred to Tender Option Bond Trusts (o) New York - 6.3% New York State Mortgage Agency Revenue Bonds, AMT, Series 101, 5.40%, 4/01/32 Total Municipal Bonds Transferred to Tender Option Bond Trusts - 6.3% Total Long-Term Investments (Cost - $60,955,741) -162.9% Short-Term Securities Shares CMA New York Municipal Money Fund, 0.69% (p)(q) Total Short-Term Securities (Cost - $1,133,671) - 3.3% Total Investments (Cost - $62,089,412*) - 166.2% Other Assets Less Liabilities - 2.8% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (3.8)% ) Preferred Shares, at Redemption Value - (65.2)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (b) MBIA Insured. (c) FGIC Insured. (d) AMBAC Insured. (e) ACA Insured. (f) Non-income producing security. 4 BlackRock New York Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) (g) Issuer filed for bankruptcy and/or is in default of interest payments. (h) Radian Insured. (i) FSA Insured. (j) XL Capital Insured. (k) GNMA Collateralized. (l) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (m) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity, and is subject to mandatory redemption at maturity. (n) Represents a zero-coupon bond. Rate shown reflects the effective yield at time of purchase. (o) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (p) Represents the current yield as of report date. (q) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income CMA New York Municipal Money Fund $ Effective September 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows: Level 1 - price quotations in active markets/exchanges for identical securities Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs) Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of November 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 5 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock New York Municipal Bond Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock New York Municipal Bond Trust Date: January 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock New York Municipal Bond Trust Date: January 20, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock New York Municipal Bond Trust Date: January 20, 2009
